DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an application filed 08/27/2020, in which claims 1-20 are pending and ready for examination. 

Priority 

Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.


Information Disclosure Statement

The Examiner has considered the references listed on the Information Disclosure Statement submitted on 08/27/2020.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim the claims 1-16 and 21 (as outlined below) of U.S. Patent No. 10,798,852. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
U.S. Patent No. 10,798,852 anticipates the claims of the instant application, since It is clear that all the elements of the application claim limitations are to be found in the patent claim limitations.  The difference between the application claim limitations  and U.S. Patent No. 10,798,852 claim limitations,  lies in the fact that the patent claims limitations include many more elements and are thus much more specific.  Thus the inventions of claim limitations of the patent are in effect a “species” of the “generic” inventions of the application claim limitations.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim limitations are anticipated by U.S. Patent No. 10,798,852 claim limitations, it is not patentably distinct from claim limitations of the patent.

	It should also be noted that certain limitations may appear to be different between the application claim limitations and the patent limitations due to, for example, different enumerated values being used between the claims. However, the claims logically follow each other. To make this apparent, the Examiner has added symbols in braces “{}” to aid in connecting like limitations. Furthermore, certain elements such as target values logically follow from the parameters they are attached to.

Instant Application
US Patent No. 10,798,852
1. An air flow control method for cooling a data center comprising at least a first server room and a second server room, the first server room comprising a first chamber and a second chamber partitioned therebetween by a first server rack and being in fluid communication therebetween via the first server rack, the first chamber having a first air inlet fluidly coupled to an outside area of the server room, the second chamber having an air outlet fluidly coupled to the outside area, the second server room comprising a third chamber and a fourth chamber partitioned 

a first damper partitioning the second chamber into a first portion and a second portion fluidly coupled to the air outlet, the first damper configured to control the amount of air to flow from the first portion into the second portion; a second damper partitioning the fourth chamber into a third portion and a fourth portion fluidly coupled to the air outlet, the second damper configured to control the amount of air to flow from the third portion into the fourth portion; 































a second differential pressure gauge configured to measure a second differential pressure value{*’} of an air pressure of the third portion relative to the air pressure of the outside area; 


and 

the method comprising: 








receiving the first differential pressure value from the first differential pressure gauge; 

receiving the second differential pressure value from the second differential pressure gauge;


















receiving a first target value{$} of an air pressure of the first portion relative to the air pressure of the outside area; 

receiving a second target value{*} of an air pressure of the third portion relative to the air pressure of the outside area; 

receiving a third target value{#} of an air pressure of the first chamber relative to an air pressure of the outside area; 


receiving a fourth target value{&} of an air pressure of the second chamber relative to the air pressure of the outside area; 

receiving a fifth target{%} value of an air pressure of the third chamber relative to the air pressure of the outside area; 






generating a first control signal to adjust the opening of the first damper based on the first differential pressure value; 

generating a second control signal to adjust the opening of the second damper based on the second differential pressure value; 









transmitting the first and second control signals to the respective first and second dampers to adjust the first differential pressure value to the first target value{$}, and adjust the second differential pressure value to the second target value{*}, the first target value{$} being below the third target value{#} and above the fourth target value{&}, the second target value{*} being below 


a first damper partitioning the second chamber into a first portion and a second portion fluidly coupled to the air outlet, the first damper configured to control the amount of air to flow from the first portion into the second portion; a second damper partitioning the fourth chamber into a third portion and a fourth portion fluidly coupled to the air outlet, the second damper configured to control the amount of air to flow from the third portion into the fourth portion; 


a first inlet fan configured to flow air from the outside area into the first chamber at different speeds, via the first air inlet; 

a second inlet fan configured to flow air from the outside area into the third chamber at different speeds via the second inlet; 

an outlet fan configured to flow air from the second chamber into the outside area at different speeds, via the air outlet; 

a first differential pressure gauge configured to measure a first differential pressure value{#’} of an air pressure of the first chamber relative to an air pressure of the outside area; 

a second differential pressure gauge configured to measure a second differential pressure value{&’} of an air pressure of the second chamber relative to the air pressure of the outside area; 

a third differential pressure gauge configured to measure a third differential pressure value{%’} of an air pressure of the third chamber relative to the air pressure of the outside area; 


a fifth differential pressure gauge configured to measure a fifth differential pressure value{*’} of an air pressure of the third portion relative to the air pressure of the outside area;


and 

the method comprising: 
receiving the first differential pressure value from the first differential pressure gauge; receiving the second differential pressure value from the second differential pressure gauge; 

receiving the third differential pressure value from the third differential pressure gauge; 

receiving the fourth differential pressure value from the fourth differential pressure gauge; 

receiving the fifth differential pressure value from the fifth differential pressure gauge; 

generating a first control signal to adjust the speed of the first inlet fan based on the first differential pressure value; 

generating a second control signal to adjust the speed of the outlet fan based on the second differential pressure value; 

generating a third control signal to adjust the speed of the second inlet fan, based on the third differential pressure value; 














transmitting the first, the second and the third control signals to the respective inlet and outlet fans to adjust the first differential pressure value to a first target value{#},

the second differential pressure value 
to a second target value{&}, 
and 

the third differential value to 
a third target value{%}, the first target value being above the second target value, thereby maintaining a flow of air from the first chamber to the second chamber;




generating a fourth control signal to adjust the opening of the first damper based on the fourth differential pressure value; 

generating a fifth control signal to adjust the opening of the second damper based on the fifth differential pressure value; 








and
transmitting the fourth and fifth control signals to the respective first and second dampers to adjust the fourth differential pressure value to a fourth target value{$}, and adjust the fifth differential pressure value to a fifth target value{*}, the fourth target value{$} being below the first target value{#} and above the second target value{&}, the fifth target value{*} being below the third 

15. The method of claim 1, wherein: in response to determining that the fourth differential pressure value{$’} is above the fourth target value{$}, the fourth control signal comprising instructions for increasing an opening of the first damper; and in response to determining that the fifth differential pressure value{*’} is above the fifth target value{*}, the fifth control signal comprising instructions for increasing an opening of the second damper.
3. The method of claim 1, wherein: in response to determining that the first differential pressure value{$’} is below the first target value{$}, the first control signal comprising instructions for decreasing an opening of the first damper; and in response to determining that the second differential pressure value{*’} is below the second target value{*}, the second control signal comprising instructions for decreasing an opening of the second damper.
16. The method of claim 1, wherein: in response to determining that the fourth differential pressure value{$’} is below the fourth target value{$}, the fourth control signal comprising instructions for decreasing an opening of the first damper; and in response to determining that the fifth differential pressure value{*’} is below the fifth target value{*}, the fifth control signal comprising instructions for decreasing an opening of the second damper.
4. The method of claim 1, wherein the generating the first control signal is executed independently from the generating the second control signal.
2. The method of claim 1, wherein the generating the first control signal is executed independently from the generating the second control signal.
5. The method of claim 1, wherein the controller unit is configured to execute a first PID algorithm and a second PID algorithm, the first PID algorithm executing the generating the first control signal and the second PID algorithm executing the generating the second control signal.
3. The method of claim 1, wherein the controller unit is configured to execute a first PID algorithm and a second PID algorithm, the first PID algorithm executing the generating the first control signal and the second PID algorithm executing the generating the second control signal.
6. The method of claim 1, wherein the controller unit comprises a first PID controller and a second PID controller, the first PID controller executing the generating the first control signal and the second PID controller executing the generating the second control signal.
4. The method of claim 1, wherein the controller unit comprises a first PID controller and a second PID controller, the first PID controller executing the generating the first control signal and the second PID controller executing the generating the second control signal.
7. The method of claim 1, wherein both the first differential pressure gauge and the second differential pressure gauge comprise a respective first inlet and a second inlet, the respective first inlets receiving the air pressure of the outside area; and wherein the respective first inlets are coupled to a single pressure point for sensing the air pressure of the outside area at a single location.
11. The method of claim 1, wherein both the first differential pressure gauge and the second differential pressure gauge comprise a respective first inlet and a second inlet, the respective first inlets receiving the air pressure of the outside area; and wherein the respective first inlets are coupled to a single pressure point for sensing the air pressure of the outside area at a single location.

12. The method of claim 1, wherein both the first differential pressure gauge and the second differential pressure gauge are implemented as at least one software routine executable by the controller unit, the controller unit being coupled to a first pressure gauge installed within the first chamber, a second pressure gauge installed within the second chamber, and a third pressure gauge installed within the outside area, wherein: receiving the first differential pressure value from the first differential pressure gauge comprises: receiving the air pressures measured by the first and third pressure gauges; and calculating the first differential pressure value based on the air pressures measured by the first and third pressure gauges; and receiving the second differential pressure value from the second differential pressure gauge comprises: receiving the air pressures measured by the second and third pressure gauges; and calculating the second differential pressure value based on the air pressures measured by the second and third pressure gauges.
9. The method of claim 1, wherein: the controller unit is further coupled to a third damper fluidly coupling the outside area and the first air inlet, the third damper configured to control the amount of air from the outside area to flow into the first air inlet; a fourth damper fluidly coupling the second chamber and the first air inlet, the fourth damper configured to control the amount of air from the second chamber to flow into the first air inlet; a first thermometer configured to measure a temperature value of the air entering the first air inlet; the method further comprising: adjusting the air temperature value to a first temperature target value by controlling the third and fourth dampers.
10. The method of claim 1, wherein: the controller unit is further coupled to a third damper fluidly coupling the outside area and the first air inlet, the first damper configured to control the amount of air from the outside area to flow into the first air inlet; a fourth damper fluidly coupling the second chamber and the second air inlet, the second damper configured to control the amount of air from the second chamber to flow into the second air inlet; a thermometer configured to measure a temperature value of the air entering the air inlet; the method further comprising: adjusting the air temperature value to a temperature target value by controlling the third and fourth dampers.
11. The method of claim 1, wherein the controller unit is further coupled to: a first inlet fan configured to flow air from the outside area into the first chamber at different speeds, via the first air inlet; an outlet fan configured to flow air from the second chamber into the outside area at different speeds, via the air outlet; a third differential pressure gauge configured to measure a third differential pressure value of an 

a first inlet fan configured to flow air from the outside area into the first chamber at different speeds, via the first air inlet; a second inlet fan configured to flow air from the outside area into the third chamber at different speeds via the second inlet; an outlet fan configured to flow air from the second chamber into the outside area at different speeds, via the air outlet; a first 
receiving the fourth differential pressure value from the fourth differential pressure gauge;… 
transmitting the first, the second and the third control signals to the respective inlet and outlet fans to adjust the first differential pressure value to a first target value, the second differential pressure value to a second target value, and the third differential value to a third target value, the first target value being above the second target value, thereby maintaining a flow of air from the first chamber to the second chamber;..


5. The method of claim 1, wherein the maintaining the flow of air from the first chamber to the second chamber comprises maintaining the air pressure of the first chamber to be above the air pressure of the second chamber.
13. The method of claim 11, wherein in response to determining that the third differential pressure value is above the third target value, the third control signal comprising instructions for decreasing the first inlet fan speed.
6. The method of claim 1, wherein in response to determining that the first differential pressure value is above the first target value, the first control signal comprising instructions for decreasing the inlet fan speed.
14. The method of claim 11, wherein in response to determining that the third differential pressure value is below the third target value, the third control signal comprising instructions for increasing the first inlet fan speed.
7. The method of claim 1, wherein in response to determining that the first differential pressure value is below the first target value, the first control signal comprising instructions for increasing the inlet fan speed.
15. The method of claim 11, wherein in response to determining that the fourth differential pressure value is below the fourth target value, 


9. The method of claim 1, wherein in response to determining that the second differential pressure value is above the second target value, the second control signal comprising instructions for increasing the outlet fan speed.
17. The method of claim 11, wherein the controller unit is further coupled to: a second inlet fan configured to flow air from the outside area into the third chamber at different speeds via the second inlet; a fifth differential pressure gauge configured to measure a fifth differential pressure value of an air pressure of the third chamber relative to the air pressure of the outside area; the method further comprising: receiving the fifth differential pressure value from the fifth differential pressure gauge; in response to the fifth differential pressure value not matching the fifth target value, generating a fifth control signal to adjust the speed of the second inlet fan; and transmitting the third control signal to the second inlet fan.
Claim1
… a second inlet fan configured to flow air from the outside area into the third chamber at different speeds via the second inlet; an outlet fan configured to flow air from the second chamber into the outside area at different speeds, via the air outlet; a first differential pressure gauge configured to measure a first differential pressure value of an air pressure of the first chamber relative to an air pressure of the outside area; the method comprising: receiving the fifth differential pressure value from the fifth differential pressure gauge;

18. The method of claim 17, wherein in response to determining that the fifth differential pressure value is above the fifth target value, the fifth control signal comprising instructions for decreasing the second inlet fan speed.
13. The method of claim 1, wherein in response to determining that the third differential pressure value is above the third target value, the third control signal comprising instructions for decreasing the second inlet fan speed.
19. The method of claim 17, wherein in response to determining that the fifth differential pressure value is below the fifth target value, the third control signal comprising instructions for increasing the second inlet fan speed.
14. The method of claim 1, wherein in response to determining that the third differential pressure value is below the third target value, the third control signal comprising instructions for increasing the second inlet fan speed.
20. An air flow control system for cooling a data center comprising at least a first server room and a second server room, the first server room comprising a first chamber and a second chamber partitioned therebetween by a first server rack and being in fluid communication therebetween via the first server rack, the first chamber having a first air inlet fluidly coupled to an outside area of the server room, the second chamber having an air outlet fluidly coupled to the outside area, the second server room comprising a third chamber and a fourth chamber partitioned therebetween by a second server rack and being in fluid communication therebetween via the 

a first damper partitioning the second chamber into a first portion and a second portion fluidly coupled to the air outlet, the first damper configured to control the amount of air to flow from the first portion into the second portion; 

a second damper partitioning the fourth chamber into a third portion and a fourth portion fluidly coupled to the air outlet, the second damper configured to control the amount of air to flow from the third portion into the fourth portion; 










a first differential pressure gauge configured to measure a first differential pressure value of an air pressure of the first portion relative to the air pressure of the outside area; 

a second differential pressure gauge configured to measure a second differential pressure value of an air pressure of the third portion relative to the air pressure of the outside area; 
















and 
a controller unit coupled to the first damper, the second damper, the first differential pressure gauge, and the second differential pressure gauge, the controller unit comprising a processor configured to: 















receive the first differential pressure value from the first differential pressure gauge; 

receive the second differential pressure value from the second differential pressure gauge; 
























receive a first target value of an air pressure of the first portion relative to the air pressure of the outside area; 

receive a second target value of an air pressure of the third portion relative to the air pressure of the outside area; 

receive a third target value of an air pressure of the first chamber relative to an air pressure of the outside area; 


receive a fourth target value of an air pressure of the second chamber relative to the air pressure of the outside area; 

receive a fifth target value of an air pressure of the third chamber relative to the air pressure of the outside area; 




generate a first control signal to adjust the opening of the first damper based on the first differential pressure value; 

generate a second control signal to adjust the opening of the second damper based on the second differential pressure value; 




transmit the first and second control signals to the respective first and second dampers to adjust the first differential pressure value to the first target value, and adjust the second differential pressure value to the second target value, the first target value being below the third target value and above the fourth target value, the 



a first damper partitioning the second chamber into a first portion and a second portion fluidly coupled to the air outlet, the first damper configured to control the amount of air to flow from the first portion into the second portion; 

a second damper partitioning the fourth chamber into a third portion and a fourth portion fluidly coupled to the air outlet, the second damper configured to control the amount of air to flow from the third portion into the fourth portion; 

a first inlet fan configured to flow air from the outside area into the first chamber at different speeds, via the first air inlet; 

an outlet fan configured to flow air from the second chamber into the outside area at different speeds, via the air outlet; 


a first differential pressure gauge configured to measure a first differential pressure value of an air pressure of the first chamber relative to an air pressure of the outside area; 

a second differential pressure gauge configured to measure a second differential pressure value of an air pressure of the second chamber relative to the air pressure of the outside area; 

a third differential pressure gauge configured to measure a third differential pressure value of an air pressure of the third chamber relative to the air pressure of the outside area; 

a fourth differential pressure gauge configured to measure a fourth differential pressure value of an air pressure of the first portion relative to the air pressure of the outside area; 



and 
a controller unit coupled to the first damper, the second damper, the first inlet fan, the second inlet fan, the outlet fan, the first differential pressure gauge, the second differential pressure gauge, the third differential pressure gauge, the fourth differential pressure gauge and the fifth differential pressure gauge, the controller unit comprising a processor configured to: 


receive the first differential pressure value from the first differential pressure gauge; 

receive the second differential pressure value from the second differential pressure gauge; 

receive the third differential pressure value from the third differential pressure gauge; 


receive the fourth differential pressure value from the fourth differential pressure gauge; 


receive the fifth differential pressure value from the fifth differential pressure gauge; 


generate a first control signal to adjust the speed of the inlet fan based on the first differential pressure value; 

generate a second control signal to adjust the speed of the outlet fan based on the second differential pressure value; 

generate a third control signal to adjust the speed of the second inlet fan, based on the third differential pressure value; 


















transmit the first, the second and the third control signals to the respective inlet and outlet fans to adjust the first differential pressure value to a first target value, 

the second differential pressure value to a second target value, 
and 

the third differential value to a third target value, the first target value being above the second target value, thereby maintaining a flow of air from the first chamber to the second chamber; 



generate a fourth control signal to adjust the opening of the first damper based on the fourth differential pressure value; 

generate a fifth control signal to adjust the opening of the second damper based on the fifth differential pressure value; 


and 

transmit the fourth and fifth control signals to the respective first and second dampers to adjust the fourth differential pressure value to a fourth target value, and adjust the fifth differential pressure value to a fifth target value, the fourth target value being below the first target value 




Allowable Subject Matter
Claims 1-20 would be allowable upon overcoming of the double patenting rejection set forth in this Office Action.


The following is a statement of reasons for the indication of allowable subject matter:  

While  Michael et al. (US Patent Publication No. 2012/0041600) discloses control of air flow and pressure in a data center and control of fans and louvers (dampers) based on a differential pressure, and while Slessman et al., (US Patent Publication No. 2017/0159951) teaches control of dampers to control flow to several zones of a space, and while Goodfellow (US Patent Publication No. 2013/0245836) teaches differential pressure gauges in a plurality of zones and relative to an outside pressure, none of the references taken either alone or in combination with the prior art of record disclose an air flow control method, including:

(Claim 1) "... server room comprising a third chamber and a fourth chamber partitioned therebetween by a second server rack and being in fluid communication therebetween via the second server rack, the third chamber having a second air inlet fluidly coupled to the outside of the data center, and the fourth chamber being fluidly coupled to the second chamber, the method being executable by a controller unit coupled to: a first damper partitioning the second chamber into a first portion and a second portion fluidly 

(Claim 21) "... server room comprising a third chamber and a fourth chamber partitioned therebetween by a second server rack and being in fluid communication therebetween via the second server rack, the third chamber having a second air inlet fluidly coupled to the outside of the data center, and the fourth chamber being fluidly coupled to the second chamber, the system comprising: a first damper partitioning the second chamber into a first portion and a second portion fluidly coupled to the air outlet, the first 

in combination with the remaining elements and features of the claimed invention. It is for these reasons that the applicant's invention defines over the prior art of record.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILIO J SAAVEDRA whose telephone number is (571)270-5617. The examiner can normally be reached M-F: 9:30am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Velez-Perez can be reached on (571) 270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILIO J SAAVEDRA/Primary Patent Examiner, Art Unit 2117